DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 04/28/2021. Claims 1-20 have been examined and are pending in this application.
Claim Objections
Claim 9 is objected to because of the following informalities: typographical error. “wherein the non-volatile memory, wherein the non-volatile memory …”, lines 2-3. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieson et al. US 2010/0153618 (“Mathieson”).
As per independent claim 1, Mathieson teaches An apparatus (FIG. 2 illustrates a computing device, para 0017 and FIG. 2) comprising:
a memory sub-system (One or more non-volatile memory units 240 and one or more volatile memory units 245 are communicatively coupled to an application processor 205, para 0018 and FIG. 2);
processing circuitry (The computing device includes an application processor 205 communicatively coupled to a baseband processor 210, para 0017 and FIG. 2) configured to:
perform a first operation based at least in part on a first data block stored in the memory sub-system (A first portion of baseband processor boot code stored in the memory is executed by the baseband processor 210 to initiate configuration and setup of the baseband processor 210, para 0026);
perform a second operation after the first operation based at least in part on a second data block stored in the memory sub-system (A second portion of the baseband processor boot code stored in the memory is executed by the baseband processor 210 to complete configuration and setup of the baseband processor 210, para 0026);
a bus interface communicatively coupled to the processing circuitry (One or more communication links 215-225 communicatively couple the application processor 205 to the baseband processor 210, para 0017 and FIG. 2. One or more non-volatile memory units 240 and one or more volatile memory units 245 are communicatively coupled to the application processor 205, para 0018 and FIG. 2), wherein the bus interface is configured to be communicatively coupled to the memory sub-system via a data bus (One or more communication links 215-225 communicatively couple the application processor 205 to the baseband processor 210, para 0017 and FIG. 2. One or more non-volatile memory units 240 and one or more volatile memory units 245 are communicatively coupled to the application processor 205, para 0018 and FIG. 2) to enable the processing circuitry to:
receive the first data block from the memory sub-system in response to a first memory access request targeting the first data block (Typically the second portion of the boot code of the baseband processor 210 is requested in a plurality of memory access requests, each for a specified amount (e.g., a page) of boot code. Therefore, the application processor 205 prefetches one or more pages of boot code, buffers it, and sends it to the baseband processor 210 in response to corresponding subsequent requests, para 0026);
receive the second data block from the memory sub-system along with the first data block in response to the first memory access request identifying the first data block when the processing circuitry is expected to target the second data block less than a duration threshold after the first data block (Typically the second portion of the boot code of the baseband processor 210 is requested in a plurality of memory access requests, each for a specified amount (e.g., a page) of boot code. Therefore, the application processor 205 prefetches one or more pages of boot code, buffers it, and sends it to the baseband processor 210 in response to corresponding subsequent requests, para 0026. It is noted that since the application processor 205 prefetches one or more pages of the boot code, the application processor 205 receives at least a page along with one or more pages of the boot code).
As per dependent claim 2, Mathieson discloses the apparatus of claim 1. Mathieson teaches wherein: the bus interface is configured to output the first memory access request identifying the first data block to the memory sub-system via the data bus; and when the processing circuitry is not expected to target the second data block less than the duration threshold after the first data block: the bus interface is configured to: output a second memory access request identifying the second data block to the memory sub-system via the data bus; and receive the second data block from the memory sub-system in response to the second memory access request identifying the second data block (Typically the second portion of the boot code of the baseband processor 210 is requested in a plurality of memory access requests, each for a specified amount (e.g., a page) of boot code. Therefore, the application processor 205 prefetches one or more pages of boot code, buffers it, and sends it to the baseband processor 210 in response to corresponding subsequent requests, para 0026. It is noted that the baseband processor 210 receives pages corresponding to each request).
As per dependent claim 3, Mathieson discloses the apparatus of claim 1. Mathieson teaches wherein the processing circuitry is configured to: provide the first data block to the processing circuitry to enable the processing circuitry to perform the first operation based at least in part on the first data block; and when the second data block is received from the memory sub-system along with the first data block: store the second data block; and provide the second data block to the processing circuitry when the processing circuitry actually targets the second data block to enable the processing circuitry to perform the second operation based at least in part on the second data block (Typically the second portion of the boot code of the baseband processor 210 is requested in a plurality of memory access requests, each for a specified amount (e.g., a page) of boot code. Therefore, the application processor 205 prefetches one or more pages of boot code, buffers it, and sends it to the baseband processor 210 in response to corresponding subsequent requests, para 0026).
As per dependent claim 4, Mathieson discloses the apparatus of claim 1. Mathieson teaches wherein the memory sub-system comprises: a plurality of volatile memory devices (One and one or more volatile memory units 245 are communicatively coupled to the application processor 205, para 0018 and FIG. 2);
a memory controller comprising buffer memory (The memory subsystem of the application processor 205 acts as a slave memory controller to the memory controller 265 of the baseband processor 210. Read buffer 292 is used to prefetch and buffer reads, para 0021 and FIG. 2), wherein the memory controller is coupled between the bus interface and the plurality of volatile memory devices (One and one or more volatile memory units 245 are communicatively coupled to the application processor 205, para 0018 and FIG. 2), and wherein the memory controller is configured to transmit the first data block directly from a respective volatile memory device of the plurality of volatile memory devices to the bus interface to bypass the buffer memory in response to the memory controller determining that the first data block is stored in the respective volatile memory device (The volatile memory 245 may store the communication software for execution by the baseband processor 210. The volatile memory 245 may also store the operating system, applications, and user interface for execution by the application processor 205, para 0020 and FIG. 2).
As per dependent claim 5, Mathieson discloses the apparatus of claim 1. Mathieson teaches wherein the memory sub-system comprises: a non-volatile memory device (One or more non-volatile memory units 240 are communicatively coupled to the application processor 205, para 0018 and FIG. 2);
a volatile memory device (One or more volatile memory units 245 are communicatively coupled to the application processor 205, para 0018 and FIG. 2);
and a memory controller (The memory subsystem of the application processor 205 acts as a slave memory controller to the memory controller 265 of the baseband processor 210, para 0021 and FIG. 2), wherein the memory controller is configured to:
before the first memory access request issues, identify the first data block as an expected data block (Typically the second portion of the boot code of the baseband processor 210 is requested in a plurality of memory access requests, each for a specified amount (e.g., a page) of boot code. Therefore, the application processor 205 prefetches one or more pages of boot code, buffers it, and sends it to the baseband processor 210 in response to corresponding subsequent requests, para 0026);
in response to identifying the first data block as the expected data block, store the first data block from the non-volatile memory device into the volatile memory device (The operating system, applications and the like are typically loaded from one or more non-volatile memory units 240 into one or more volatile memory units 245, from where the application processor and/or baseband processor execute them, para 0020 and FIG. 2);
in response to receiving the first memory access request, transmit the first data block from the volatile memory device instead of the non-volatile memory device (The volatile memory 245 may store the communication software for execution by the baseband processor 210. The volatile memory 245 may also store the operating system, applications, and user interface for execution by the application processor 205, para 0020 and FIG. 2).
As per dependent claim 9, Mathieson discloses the apparatus of claim 1. Mathieson teaches wherein the memory sub-system comprises non-volatile memory (One or more non-volatile memory units 240 are communicatively coupled to the application processor 205, para 0018 and FIG. 2), volatile memory (One or more volatile memory units 245 are communicatively coupled to the application processor 205, para 0018 and FIG. 2), and buffer memory (The memory subsystem includes a write buffer 290 and a read buffer 292, para 0019 and FIG. 2), wherein the non-volatile memory, wherein the non-volatile memory comprises flash memory (Non-volatile memory 240 may be flash memory, para 0020), NAND memory, phase-change memory, 3D XPoint™ memory, ferroelectric random access memory device, or any combination thereof, wherein the volatile memory comprises a dynamic random-access memory device (Volatile memory 245 may be a DRAM, para 0020), wherein the buffer memory comprises static random-access memory (Volatile buffer memory may be SRAM, para 0020), and wherein the bus interface is configured to receive a third data block directly from the buffer memory via the data bus at a first time and receive a fourth data block directly from the volatile memory via the data bus at a second time (Typically the second portion of the boot code of the baseband processor 210 is requested in a plurality of memory access requests, each for a specified amount (e.g., a page) of boot code. Therefore, the application processor 205 prefetches one or more pages of boot code, buffers it, and sends it to the baseband processor 210 in response to corresponding subsequent requests, para 0026).
As per claim 10-11, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2.
As per dependent claim 12, Mathieson discloses the system of claim 10. Mathieson teaches wherein the bus interface comprises logic circuitry configured to perform control timing of the first data block as being output from the memory sub-system to the data bus (The application processor 210 provides a slave memory interface to its non-volatile memory 240 and sends code and data to the baseband processor 210 over a suitable serial or parallel communication link 220. The interface may be a SPI serial link, where the application processor mimics the behavior of an SPI serial flash memory device. Other suitable links may include and HSI, USB, or the like, para 0022).
As per dependent claim 13, Mathieson discloses the system of claim 10. Mathieson teaches wherein the memory sub-system is configured to communicate via a communication protocol implemented on the data bus based at least in part on operations of the bus interface (The application processor 210 provides a slave memory interface to its non-volatile memory 240 and sends code and data to the baseband processor 210 over a suitable serial or parallel communication link 220. The interface may be a SPI serial link, where the application processor mimics the behavior of an SPI serial flash memory device. Other suitable links may include and HSI, USB, or the like, para 0022).
As per dependent claim 14, this claim is rejected based on arguments provided above for similar rejected dependent claim 5.
As per independent claim 15, this claim is rejected based on arguments provided above for similar rejected independent claim 1 and dependent claim 4.
As per dependent claim 16, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
As per claims 17-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 2, 3, and 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieson in view of Sun et al. US 8,856,452 (“Sun”).
As per dependent claim 6, Mathieson discloses the apparatus of claim 1. Mathieson teaches wherein the memory sub-system comprises volatile memory (One or more volatile memory units 245 are communicatively coupled to the application processor 205, para 0018 and FIG. 2), wherein the memory controller comprises buffer memory (The memory subsystem of the application processor 205 acts as a slave memory controller to the memory controller 265 of the baseband processor 210. Read buffer 292 is used to prefetch and buffer reads, para 0021 and FIG. 2),
store the first data block in the buffer memory and the volatile memory in response to determining that the first data block is expected to be requested within the first duration threshold (Typically the second portion of the boot code of the baseband processor 210 is requested in a plurality of memory access requests, each for a specified amount (e.g., a page) of boot code. Therefore, the application processor 205 prefetches one or more pages of boot code, buffers it, and sends it to the baseband processor 210 in response to corresponding subsequent requests, para 0026).
Mathieson may not explicitly disclose, but in an analogous art in the same field of endeavor, Sun teaches and wherein the memory controller is configured to, before transmitting the first data block to the bus interface: determine that the first data block is expected to be requested within a first duration threshold from a time corresponding to a previous memory access request (Similar to address prediction, the time interval is highly predictable with the historical time information. The timing-aware data prefetching is able to provide the prediction of both what to prefetch (the data) and when to prefetch (the time), col 5 lines 46-50. If a predicted access will happen too soon, that is the time interval between the current access and the predicted access is shorter than a preset threshold, a preset prefetch distance is applied to avoid late prefetch. Prefetching is issued in a timely manner based on a timing aware prefetcher, col 5 line 40 to col 6 line 13. Data is prefetched from a memory device to a memory cache, col 2 lines 60-61);
wherein the first duration threshold is shorter than a second duration threshold used to trigger reading of the volatile memory (If a predicted access will happen too soon, that is the time interval between the current access and the predicted access is shorter than a preset threshold, a preset prefetch distance is applied to avoid late prefetch. Prefetching is issued in a timely manner based on a timing aware prefetcher, col 5 line 40 to col 6 line 13. Data is prefetched from a memory device to a memory cache, col 2 lines 60-61).
Given the teaching of Sun, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Mathieson with “and wherein the memory controller is configured to, before transmitting the first data block to the bus interface: determine that the first data block is expected to be requested within a first duration threshold from a time corresponding to a previous memory access request” and “wherein the first duration threshold is shorter than a second duration threshold used to trigger reading of the volatile memory”. The motivation would be that untimely prefetch may be avoided which would result in less cache pollution, reduction in bandwidth waste, and improve overall performance, col 1 lines 47-49 of Sun.
As per dependent claim 7, Mathieson in combination with Sun discloses the apparatus of claim 6. Mathieson teaches wherein the memory controller is configured to determine that a capacity threshold of the volatile memory has yet to be reached after storing the first data block into the volatile memory and before updating a memory address map to indicate that the first data block is stored in the volatile memory (A write buffer 290, therefore, allows the baseband processor 210 to have a real time response to writes unless the write buffer 290 is full, para 0021 and FIG. 2).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieson in view of Wagner et al. US 10,013,267 (“Wagner”).
As per dependent claim 8, Mathieson discloses the apparatus of claim 1. Mathieson teaches comprising a host device (FIG. 2 illustrates a computing device, para 0017 and FIG. 2), wherein the host device comprises the processing circuitry (The computing device includes the application processor 205 communicatively coupled to the baseband processor 210, para 0017 and FIG. 2), the memory sub-system (One or more non-volatile memory units 240 and one or more volatile memory units 245 are communicatively coupled to the application processor 205, para 0018 and FIG. 2).
Mathieson may not explicitly disclose, but in an analogous art in the same field of endeavor, Wagner teaches and a network interface configured to communicatively couple the host device and a client device via a communication network to enable the host device to provide the client device a virtual machine (To execute tasks, the on-demand code execution environment described herein may maintain a pool of pre-initialized virtual machine instances that are ready for use as soon as a user request is received, col 6 lines 17-21).
Given the teaching of Wagner, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Mathieson with “and a network interface configured to communicatively couple the host device and a client device via a communication network to enable the host device to provide the client device a virtual machine”. The motivation would be that the on-demand code execution environment may automatically scale up and down based on the number of user computing devices, thereby relieving the user from the burden of having to worry about over-utilization (e.g., acquiring too little computing resources and suffering from performance issues) or under-utilization (e.g., acquiring more computing resources than necessary to run applications, and thus overpaying), col 9 line 65 to col 10 line 5 of Wagner.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132